— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s denial of the employer’s allegations that he was aware of the employer’s rules concerning loans to employees and the procedure for closing out cash registers at the end of the day merely presented questions of fact and credibility for the Unemployment Insurance Appeal Board to resolve (see, Matter of McGlynn [Levine] 52 AD2d 709). Given that employees who fail to adhere to company rules are subject to disqualification from receiving unemployment insurance benefits for misconduct (see, Matter of Olan [Ross] 60 AD2d 113), the Board’s decision is supported by substantial evidence and must be upheld (see, Matter of Nunes [Roberts] 98 AD2d 934). Claimant’s remaining contentions have been considered and found to be lacking in merit.
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.